 1                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 2
      UNITED STATES OF AMERICA,                           2:19-cr-00283-KJD-NJK
 3
                              Plaintiff,                   Order of Dismissal of the Criminal
 4                                                         Information
                  vs.
 5
      JENNIFER M. WILLIAMS,
 6
                             Defendant.
 7
            Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure the United States
 8
     Attorney for the District of Nevada has moved to dismiss the Criminal Information and all
 9
     charges brought against Jennifer M. Williams in the above captioned matter.
10
            With leave of this Court, the Motion is granted and the Criminal Information (ECF.
11
     No. 20) is dismissed. All future court hearings to include the trial currently set for January 6,
12
     2020 and the calendar call set for December 31, 2019 are hereby vacated. Any pending
13
     motions are deemed moot, and any conditions of pre-trial release are hereby exonerated.
14
                                                  IT IS SO ORDERED:
15
                                                  ________________________________
16                                                HON.
                                                  Kent J.NANCY
                                                          DawsonJ. KOPPE
                                                  UNITED   STATES
                                                  United States      MAGISTRATE
                                                                District Judge   JUDGE
17
                                                  DATED:          December 17, 2019
                                                                 _______________________
18

19

20

21

22

23

24
                                                 3
